PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/838,369
Filing Date: 2 Apr 2020
Appellant(s): Golyshko, Phil



__________________
William Ulrich (Reg. No. 76,504)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/22/2021 and 11/15/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/09/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15-20 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Panchaksharaiah et al. (US 10/057,630) in view of either Roberts et al. (20070237492) or Joo et al. (US 20150192939).
	Note: all documents that are directly or indirectly incorporated by reference in Panchaksharaiah in their entireties including US 20020174430 (hereinafter referred to as E430), US 20100153885 (referred to as Yates) (see for example, col. 16, lines 44-50, col. 17, lines 45-52, col. 18, lines 12-15, col. 24, lines 11-14, col. 26, lines 13-20, lines 39-43) are treated as part of the specification of Panchaksharaiah (see for example, M.P.E.P 2163.07 (b).

Regarding claim 1, Panchaksharaiah discloses a computer-implemented method for delaying pause, the method comprising using processing circuitry for: 
	in response to receiving a command from a user to pause progression through a media asset: (in response to receiving a pause command from a user to pause playback of a media content: - see figures 1a, 1b, 7-8, 14, col. 1, lines 45-52, col. 14, lines 29-47, col. 15, lines 1-19, col. 37, lines 15-39); 
 	detecting a condition corresponding to a segment of the media asset, 
	generating for display an option (pause position) to immediately pause the progression through the media asset; and
	simultaneously with generating for display the option to immediately pause the progression, generating for display an option to delay pausing the progression through the media asset by a custom time value, wherein the option to delay pausing progression comprises an interface to allow the user to input a first value to be used as 
 	in response to receiving the first value inputted by the user:   
	delaying the pause of the progression through the media asset until after a time period corresponding to the custom time value has elapsed; and 
	pausing the progression through the media asset once the time period set corresponding to the custom time value has elapsed (in response to user selection/confirmation of the option to delay pausing at a future position (e.g., 3 min from receiving pause command selected by the user, four extra minutes…), delay the pause until after the selected delayed time in the further (e.g., three minutes, four extra minutes, etc.)  and pausing the playback at the selected future position after selected time value has elapsed– see include, but not limited to, figures 1b, 7, 14-17, col. 14, line 23-col. 15, line 18, col. 37, lines 15-59).  

	Robert or Joo (hereafter referred to as Roberts/Joo) discloses an interface to allow user to input a first numerical value as custom time value and receiving the first numerical value (see Roberts: for example, figures 2, 4, para. 0031) or Joo (see for example, figures 7-8, para. 0091).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Panchaksharaiah with the teaching of numerical value in order to yield predictable result of allowing user to enter exact desired time quickly or easily (i.e., enter number instead of all character for the words such as three minutes, four minutes, etc.). 

Regarding claim 2, Panchaksharaiah in view of Roberts/Joo discloses the method of claim 1, wherein the condition is that the segment of the media asset associated with segment/scene type based on metadata of scene/segment (see col. 2, lines 43-60, col. 4, lines 1-38). Panchaksharaiah also discloses the media content comprises pausing of commercial/advertisement portion of the media content (see include, but not limited to, figure 5, col. 23, lines 23-54; E430: paragraphs 0027, 0033, 0299, 0429, 0461, 0463, 0466,0468). Thus, Panchaksharaiah inherently disclose the condition is that the segment of the media asset is an advertisement.

col. 37, lines 15-59) .  

Regarding claim 4, Panchaksharaiah in view of Roberts/Joo discloses the method of claim 1, further comprising providing the user with an option to override the condition causing the media asset to pause the progression of the media asset without a delay (provide user with an option to override the condition such as selecting resume input or position on a timeline marker to play media content without delay until the future position – see figures 1a-1b, 6, 8, 13, 15, col. 1, line 64-col. 2, line 20, col. 14, lines 1-18, lines 41-47).

Regarding claim 5, Panchaksharaiah in view of Roberts/Joo discloses the method of claim 1, wherein the time period set by the user for delaying pause may be any amount of time (time period set by the user is any point at current scene or at any time at future scenes - see include, but not limited to, figures 1b, 7, 14-17, col. 14, line 23-col. 15, line 18, col. 37, lines 15-59).  



Regarding claim 8, limitations of an apparatus that correspond to the limitations of the method in claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, Panchaksharaiah in view of Roberts/Joo discloses an apparatus comprising: 
 	control circuitry (e.g., processing circuitry – figure 4); and 
 	at least one memory including computer program code for one or more programs (e.g.. storage 408 including computer program codes for one or more programs/software – figure 4, col. 18, line 38-col. 19, line 62), the at least one memory and the computer program code configured to, with the control circuitry, cause the apparatus to perform at least the following: 
 	in response to receiving a command from a user to pause progression through a media asset: 
 	detect a condition corresponding to a segment of the media asset;
	 generate for display an option to immediately pause the progression through the media asset; and simultaneously with generating for display the option to immediately pause the progression, generate for display an option to delay pausing the progression through the media asset by a custom time value , wherein the option to delay pausing 
	immediately pause the progression through the media asset, in response to receiving a user selection of the option to immediately pause the progression through the media asset; and
	delay the pause of the progression through the media asset until after a time period corresponding to the custom time value has elapsed, and pause the progression through the media asset once the time period corresponding to the custom time value has elapsed in response to receiving the user selection of the option to delay pausing the progression through the media asset by the first numerical value inputted by the user (see Panchaksharaiah: figures 4, 6, 14-17, col. 37, lines 15-59; E430: figure 50; Joo: figures 7-8, para. 0091; Roberts: figures  2, 4, paragraph 0031; and discussion in the rejection of claim 1).  

Regarding claims 9-13, the additional limitations of the apparatus that correspond to the additional limitations of claims 2-6 are analyzed as discussed in the rejection of claims 2-6.
 
Regarding claim 15, limitations of a system as claimed that correspond to the limitations of method/apparatus in claim 1 and/or 8 are analyzed as discussed in the rejection of claim 1 and/or claim 8. Particularly, Panchaksharaiah in view of Roberts/Joo discloses the system for delaying pause, the system comprising: 

	in response to receiving a command from a user to pause procession through a media asset:
	means for detecting a condition corresponding to a segment of the media asset;
	means for generating for display an option to immediately pause the progression through the media asset; and
	simultaneously with generating for display the option to immediately pause the procession, means for generating an option to delay pausing the progression through the media asset by a custom time value, wherein the option to delay pausing procession comprises an interface to allow the user to input a first numerical value to be used as the custom time value; 
	means for immediately pausing the progression through the media asset, in response to receiving a user selection of the option to immediately pause the progression through the media asset; 
 	means for receiving a user selection of the option to delay pausing the progression through the media asset by the first numerical value inputted by the user; and 
 	means for delaying the pause of the progression through the media asset until after a time period corresponding to the first numerical value inputted by the user has elapsed, and pausing the progression through the media asset once the time period corresponding to the custom time value has elapsed, in response to the receiving the user selection of the option to delay pausing the progression through the media asset 
 
Regarding claims 16-20, the additional limitations of the apparatus that correspond to the additional limitations of claims 4-6 are analyzed as discussed in the rejection of claims 2-6.
  
Regarding claim 29, Panchaksharaiah in view of Roberts/Joo discloses the method of claim 1, further comprising: in response to receiving a user selection of the option to immediately pause the progression through the media asset: immediately pausing the progression through the media asset (select to pause the playback of media content immediately at the current scene – see include, but not limited to, figures 1a, 1b, 6, 8, 14, col. 6, lines 23-30, col. 37, lines 60-67).

WITHDRAWN REJECTIONS: The terminal disclaimer filed 10/12/2021 overcomes the provisional double patenting rejection.

(2) Response to Argument

The Proposed Combinations Are Improper Under MPEP 2143.01 V Because The Proposed Combination Renders Panchaksharaiah Unsatisfacory For Its Intended Purpose. (pages 6-7 in the Appeal Brief filed 11/15/2021).
unsatisfactory for its intended purpose since Panchaksharaiah’s intended purpose is to recommend a pause position in media content at a more memorable scene computed based on memorability metrics and both Roberts and Joo suggest a user inputting a customized numerical time interval to cause a timed event, wherein the timed event is the presenting of “audio, visual, or audio-visual content.” Modifying Panchaksharaiah to accept customized numerical values would render Panchaksharaiah unsatisfactory for its intended purpose of recommending a pause based on memorability metrics because the inputted customized numerical values are user driven and do not account for the memorability metrics of the scenes. As a result, Panchaksharaiah as modified by Roberts or Joo would result in a system pausing at arbitrary future times specified by user input, and not at a memorable scene detected using memorability metrics. This would render Panchaksharaiah unsatisfactory for its intended purpose of providing a pause at a memorable scene (pages 7-8). This argument is respectfully traversed.

Discussing the question of obviousness of claimed subject matter involving a combination of known elements, KSR Int'l v. Teleflex, Inc., 127 S. Ct. 1727 (2007), explains: When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, numerical value inputted by the user”. Robert or Joo is relied on for the teaching of numerical value inputted by user. Since all claim limitations are known by the combination of Panchaksharaiah in view of Robert or Joo and benefit of the combination is provided, the combination is proper.
	In addition, with respect to Applicant’s argument that combination the teaching of numerical value inputted by user as taught by Robert of Joo with Panchaksharaiah renders Panchaksharaiah unsatisfactory for its intended purpose, Examiner notices that there is nowhere in Panchaksharaiah that prohibits the combination of the teaching of receiving numerical value inputted by user with Panchaksharaiah intended purpose of delaying pause based on user selected time. Particularly, Panchaksharaiah discloses when a pause command is made, a program guide interface is generated with an option of Future Pause Prompt (162) and user input Field 164 that allows user to select a time such as “four extra minutes before pausing”, “…three minutes instead of right now” (see Figure 1B, col. 14, lines 29-47, col. 15, lines 1-19, col. 37, lines 15-39 and discussion on pages 3, 7 of the final rejection). 	Panchaksharaiah discloses user input Field (164) for receiving user input of a time such as user selection of three minutes, four minutes… of delaying pause but does not explicitly disclose the delaying time inputted by user in response to Future Pause Prompt (162) with User Input Field (164) is numerical value.  numerical value as taught by Robert or Joo yield predictable result of allowing user to enter exact desired time quickly or easily for the purpose of delaying pause at user desired time. Thus, the combining of “numerical value” inputted by user does not change Panchaksharaiah intended purpose of delaying pause at user desired time. 

Therefore, the combination of the teaching of receiving numerical value inputted by user as taught by Robert or Joo with Panchaksharaiah is proper.

2. The Proposed Combinations Are Improper Under MPEP 2143.01. VI Because The Proposed Combination Would Change the Principle Operation of Panchaksharaiah (Appellant’s remarks on page 9 of the Appeal Brief filed 11/15/2021). 

Appellant argues that Panchaksharaiah recommends a pause position in media content at a more memorable scene to avoid situations where the user must manually rewind the media content to refresh his or her memory, improving a user’s viewing experience by using memorability metrics to determine and recommend a future pause position, increasing the likelihood of user memorability. Both Roberts and Joo suggest a user inputting a customized numerical value without any regard for memorability metrics. According, modifying Panchaksharaiah with Roberts or Joo, in the way describe by the changes the principle operation of Panchaksharaiah (page 9). This argument is respectfully traversed.
It is noted that limitation “memorability metrics” is not recited in any of the claims (even the claims recite “memorability metrics”, Panchaksharaiah discloses this feature as indicated by the Appellant).
As discussed in item “1” above, Panchaksharaiah discloses all claim limitations including interface to allow the user to input time to be used as the custom time via Future Pause Prompt (162) with User Input Field (164) for delaying pause except the desired time inputted by user is numerical value. Robert or Joo is relied on for the teaching of an interface to allow user to input a first numerical value to be used as custom value (see discuss in the final rejection, pages 6-7). The motivation of the combination of user to input a first numerical value to be used as custom value as taught by Robert or Joo yield predictable result of allowing user to enter exact desired time quickly and easily as indicated on page 7 of the final rejection. Thus, the combination of the teaching of numerical value to be used as custom value as taught by Robert or Joo does not change the principle operation of Panchaksharaiah for delaying pause based on time inputted by user for delaying pause.
Since, all claim limitations are known by the combination of Panchaksharaiah and Robert or Joo, the combination is proper.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

An Son P. Huynh
             
                                                                                                                                                                                           Conferees:
/KYU CHAE/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.